            Case 5:19-cv-05052-KSM Document 37 Filed 12/11/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LATONYA WESLEY,                                             CIVIL ACTION

        Plaintiff,
                                                             NO. 19-5052-KSM
        v.

 PNC BANK, et al.,

        Defendants.


                                               ORDER

       AND NOW, this 11th day of December, 2020, upon consideration of Defendants PNC

Bank and Suzanne Ratcliffe’s Motion to Dismiss (Doc. No. 21), Plaintiff Latonya Wesley’s

opposition brief (Doc. No. 22), Defendants’ reply brief (Doc. No. 23), Plaintiff’s sur reply brief

(Doc. No. 24), the parties’ oral arguments on the motion, and for the reasons set forth in the

Memorandum, it is hereby ORDERED that the Motion is GRANTED as follows:

       1.       Counts IV (retaliation claim), VI (Fair Labor Standards Act (“FLSA”) and Wage

Payment and Collection Act (“WPCL”) claim), and VII (intentional infliction of emotional distress

(“IIED”) claim) are withdrawn.

       2.       Counts II and III (Title VII racial discrimination and hostile work environment

claims) are dismissed with prejudice as to Defendant Ratcliffe.

       3.       Counts I, II, III, and V (racial discrimination and hostile work environment claims)

are dismissed without prejudice.

IT IS SO ORDERED.

                                                      /s/KAREN SPENCER MARSTON
                                                      _____________________________
                                                      KAREN SPENCER MARSTON, J.
